Citation Nr: 1414771	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-27 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 13, 2008, for the award of a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to October 13, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, which continued a 70 percent disability rating for the Veteran's PTSD and denied a TDIU.  Subsequently, a July 2009 rating decision increased the Veteran's PTSD disability rating to a maximum 100 percent schedular rating, effective October 13, 2008.  

Thereafter, in August 2009, the Veteran, via his attorney, entered a notice of disagreement as to the September 2008 rating decision's denial of a rating in excess of 70 percent and entitlement to a TDIU; however, in light of the July 2009 rating decision's award, the RO recharacterized the issues on appeal as shown on the title page of this decision in the July 2010 statement of the case.  Moreover, in his July 2010 substantive appeal, the Veteran's attorney argued that the Veteran was entitled to a total disability rating, either with a 70 percent rating for PTSD with a TDIU or a 100 percent rating for PTSD, prior to October 13, 2008.  The Veteran's attorney again submitted argument in December 2013 in which he alleged that the Veteran was entitled to a TDIU as of October 5, 2005, and a 100 percent rating for PTSD as of May 8, 2007.  In light of the procedural posture of the case and the arguments advanced during the course of the appeal, the Board has characterized the issues as shown on the title page of this decision.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  Following a final January 2006 rating decision, an informal claim for an increased rating for PTSD was first received on May 8, 2007, the date of admission to a VA hospital for treatment for such service-connected disability.

2.  It is not factually ascertainable that the Veteran's PTSD was productive of total social and occupational impairment within one year prior to May 8, 2007.    

3.  Following a final January 2006 rating decision, an informal claim for a TDIU was first received on October 5, 2005.

4.  It is not factually ascertainable that the Veteran was unemployable due to his service-connected disability of PTSD within one year prior to October 5, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 8, 2007, but no earlier, for the award of a 100 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an effective date of October 5, 2005, but no earlier, for the award of a TDIU have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for his total rating for PTSD, to include consideration of an award of a TDIU.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations during the course of his claims for an increased rating for PTSD and a TDIU.  The Board finds that the VA examination reports are adequate because they were based upon consideration of the Veteran's pertinent medical history as well as his lay assertions and current complaints, and describes the Veteran's PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further retroactive examination.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, as the Veteran's attorney has specifically argued for the award of a TDIU as of October 5, 2005, and a 100 percent rating for PTSD as of May 8, 2007, and the Board herein grants such benefits, there is no prejudice resulting from any deficiency in VA's duties to notify and/or assist.  

II.  Earlier Effective Dates 

As indicated previously, the Veteran and his attorney argue that the Veteran was entitled to a total disability rating, either with a 70 percent rating for PTSD with a TDIU or a 100 percent rating for PTSD, prior to October 13, 2008.  Specifically, they contend that the Veteran was entitled to a TDIU as of October 5, 2005, and a 100 percent rating for PTSD as of May 8, 2007.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 . Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400 . 

The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

Therefore, both claims at issue are subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The effective date of a benefit is based upon a variety of factors, including the date of claim for a benefit and date entitlement arose. See 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has established that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based upon individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson establishes when a claim for individual unemployability must be recognized or inferred.  Such case also indicated that when a Veteran submits evidence of unemployability (informal claim), VA must consider the award of TDIU even though the Veteran did not make a formal claim for TDIU. 

Furthermore, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

By way of background, the Board observes that, in a January 2004 rating decision, the RO denied claims for a rating in excess of 50 percent for PTSD and a TDIU.  The Veteran did not initiate an appeal from this determination and this decision became final.  See 38 U.S.C.A. § 7105.  Moreover, no evidence pertaining to the severity of the Veteran's PTSD, to include the impact such has on his employability, was received prior to the expiration of the appeal period stemming from the January 2004 rating decision.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequently, the Veteran filed a claim for an increased rating for his PTSD that was received by VA on October 5, 2005.  In connection with such claim, the Veteran submitted a report of a psychiatric evaluation completed in September 2005 in which a private counselor determined that he was totally disabled from all work based on his PTSD symptoms.  In a January 2006 rating decision, the RO granted a 70 percent disability rating for PTSD effective October 5, 2005, the date of claim.  In a June 2006 statement, the Veteran disagreed with the rating and effective date assigned, and argued that he was unemployable as a result of his PTSD.  In April 2006, the RO issued a statement of the case with respect to the rating assigned.  However, the Veteran did not file a substantive appeal.  Moreover, no new and material evidence was submitted within 60 days of the statement of case that showed that the Veteran met the criteria for 100 percent rating.  In this regard, the only pertinent evidence of record within 60 days was a December 2006 VA treatment record.  While the record showed that the Veteran reported increasing symptoms, there was nothing to suggest total social and occupational impairment, the criteria for a 100 percent scheduler rating.  Thus, the evidence cannot be considered new and material.  See 38 C.F.R. § 3.156(b).  As such, the January 2006 rating decision became final with respect to the 70 percent rating assigned to PTSD.  38 U.S.C.A. § 7105.  

Additionally, an April 2007 rating decision denied entitlement to an earlier effective date for the grant of 70 percent as well as a TDIU.  As the Veteran submitted evidence of unemployability due to PTSD in association with his claim filed on October 5, 2005, the Board finds that this was the date of claim for TDIU in accordance with Roberson and Rice.  The Veteran did not file a notice of disagreement with the April 2007 rating decision denying TDIU.  Nevertheless, VA treatment records the following month showed that the Veteran was hospitalized for his PTSD on May 8, 2007, and it was observed that he had major impairment in several areas including work.  As additional evidence was submitted arguably showing unemployability due to the Veteran's PTSD within one year of that determination, this evidence is considered new and material and as having been filed in connection with the initial claim.  See 38 C.F.R. § 3.156(b).  The RO reconsidered the claim for a TDIU in the September 2008 rating decision currently on appeal.  As such, the Veteran's claim for TDIU has been ongoing since the initial claim filed in October 2005.  Accordingly, the Board must consider whether a TDIU is warranted from one year prior to the date of claim, October 5, 2004, until he is awarded a maximum 100 percent schedular rating for his sole service-connected disability of PTSD.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

As noted previously, on May 8, 2007, the Veteran was hospitalized through VA for treatment of his PTSD.  Also as indicated previously, the date of admission to a VA hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1).  Therefore, the Board finds that, after the final January 2006 rating decision that denied a rating in excess of 70 percent for PTSD, the Veteran's informal claim for an increased rating for PTSD was received on May 8, 2007.  The Board notes that a June 2007 rating decision denied a temporary total evaluation based on hospitalization; however, such did not address whether the Veteran was entitled to an increased rating for his PTSD.  Thereafter, he filed another claim for an increased rating that was received by VA on March 17, 2008.  However, as the May 8, 2007, informal claim was not adjudicated, such remained pending at the time of the issuance of the September 2008 rating decision on appeal.  Therefore, the Board finds that such is the date VA first received the Veteran's claim of entitlement to an increased rating for PTSD after the final January 2006 rating decision.  Thus, the Board must consider whether a rating in excess of 70 percent is warranted from one year prior to the date of claim, May 8, 2006, until October 13, 2008, the date he was awarded a maximum 100 percent schedular rating.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  
 
PTSD

The Veteran is seeking a rating in excess of 70 percent prior to October 13, 2008 for his PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; and a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   

The pertinent evidence of record has been thoroughly reviewed.  VA treatment records showed that the Veteran has continued to receive treatment for his PTSD.  In pertinent part, a May 2007 record showed the Veteran presented with increasing anger and depression.  On mental status examination, the Veteran was appropriately groomed and speech was fluent and relevant.  His mood was depressed, but his affect was appropriate.  There was suicidal ideation with plan, but homicidal ideation was denied.  Through content was normal, but judgement was poor.  A GAF score of 40 was given.  

Subsequently, the next day, May 8, 2007, the Veteran was hospitalized at the VA for treatment for his PTSD.  The assessment was PTSD with acute exacerbation.  A GAF score of 25 was given.  The Veteran was experiencing increasing flashbacks, suicidal ideation, poor concentration and decreased mood.  It was noted that the Veteran and his wife were fearful that he would hurt her.  He was discharged approximately nine days later with a GAF score of 40.  

Follow up treatment records beginning in June 2007 essentially continue to show treatment for PTSD with GAF scores ranging from 45 to 50.  In July 2007, the Veteran presented indicating that he had a recent panic attack.  In September 2007, the Veteran reported increasing symptoms.  He had been having trouble sleeping, including nightmares.  He was also isolating himself from other people.  On examination, he was adequately groomed.  He was cooperative.  Thought processes were linear, logical, and goal oriented.  There were no delusions, hallucinations, or obsessions.  He was oriented to person and place.  His judgement and insight were fair.  His speech was regular rate and rhythm.  A February 2008 record noted that the Veteran had not been compliant with his medications.  Mental Status examination was essentially the same.  A GAF score of 50 was given.  

The Veteran was afforded a VA examination in May 2008.  It was noted that the Veteran continued to suffer from multiple PTSD symptoms including sleep disturbances, nightmares and repeated intrusive thoughts.  The Veteran was practically completely withdrawn.  He did not socialize at all and, in public, he is anxious, irritable, and avoidant.  The Veteran frequently felt impatient, irritable, and angry.  The Veteran had never acted in suicidal manner or had been psychotic.  It was noted that the Veteran quit working in 1997 when he retired as a warehouseman.  

On mental status examination, the Veteran was unkempt.  He was quickly irritable if he felt the examiner did not understand him.  He maintained eye contact well, but was hypervigilant.  The Veteran was oriented in all spheres.  His memory function was good.  No memory deficit could be elicited.  Mood and affect were intense and he became tearful when discussing traumatic events.  However, the Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Fund of knowledge, abstractive ability and mathematical calculation ability were good.  His insight and judgement were also good.  The examiner found that the Veteran's PTSD severity had changed from mild to severe.  The Veteran was completely unable to perform work.  He lived in practical social isolation.  Whenever he was around people, he immediately becomes irritable and angry.  He had difficulty focusing his thoughts on a sustained basis.  The Veteran did not represent an immediate danger to himself or anybody else.  The examiner then appeared to indicate that the Veteran was capable of working, but this appears to be a mistake in the report given the remaining findings in the report.  He also indicated that the Veteran could perform all activities, chores, and tasks.  The assessment was PTSD and a GAF of 50 was given.  The Veteran was capable of handling his own funds and all financial dealings with good judgment and without assistance.  The examiner noted that the Veteran's degree of social impairment had increased since in 2006.  

In July 2008, the Veteran was again admitted to the VA for a three-day evaluation for a future six-week PTSD program.  The treatment record indicated that the Veteran's PTSD remained severe and any minimal levels of stress aggravated his condition and his PTSD would deteriorate further.  A GAF score of 35 was given.  He was again hospitalized on October 13, 2008 for his PTSD.  A GAF of 35 was again provided.  It represented major impairment in several areas, including work, family relations, judgment, thinking, and mood.  

Initially, the Board finds that based on the evidence of record, when resolving doubt in favor of the Veteran, his PTSD more nearly approximates the criteria for a 100 percent evaluation from the date of his VA hospitalization on May 8, 2007.  In this regard, the Veteran was hospitalized for his PTSD and a GAF of 25 was given, which is indicative of severe impairment.  At discharge, his GAF was reported to be 40, which, while higher than 25, still represents the presence of serious symptoms.  Moreover, while subsequent treatment records continued to show ongoing treatment without detailed mental status findings, the May 2008 VA examiner noted that the Veteran's degree of social impairment had increased since in 2006.  Furthermore, at such time, the examiner found that the Veteran's completely unable to perform work and lived in practical social isolation.  The examiner observed that the Veteran was practically completely withdrawn and did not socialize at all.  He became irritable and angry around other people.  He also had difficulty focusing his thoughts on a sustained basis.  The Veteran also reported to the examination unkempt.  The examiner determined that the Veteran's PTSD had become severe.  In other words, at this time, the Veteran's PTSD symptoms were severe enough to be productive of total social and occupational impairment.  Further, subsequent VA treatment records showed that the Veteran hospitalized and a GAF score of 35 was given indicative of major impairment in work and family relations.  In sum, his psychiatric symptoms caused the Veteran to be totally occupationally and socially impaired.  See 38 C.F.R.  § 4.130, Diagnostic Code 9411.  Thus, resolving all benefit of the doubt in favor of the Veteran, a 100 percent rating is warranted as of May 8, 2007.   

Nevertheless, prior to May 8, 2007, a higher evaluation of 100 percent is not warranted, as the Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  Further, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Even though there is evidence of thoughts of suicide and of harming others, there is no medical evidence of a persistent danger to hurting self or others.  Significantly, the Veteran has denied suicidal and homicidal ideation on numerous occasions and indicated that he had no intent or plan.  The medical evidence of record routinely showed that the Veteran was able to maintain minimal personal hygiene.  Further, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  

The medical evidence also showed that the Veteran was able to perform his activities of daily living.  Moreover, the GAF scores predominantly assigned of 41 to 50 are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the previously assigned 70 percent rating.  In other words, the GAF scores predominantly assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment such as to warrant the next-higher 100 percent evaluation prior to May 8, 2007.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Importantly, the lay statements were considered in assigning the 100 percent disability rating from May 8, 2007.

Moreover, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates both his social and industrial impairment due to his PTSD symptoms.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, a maximum 100 percent rating is warranted for the Veteran's service-connected PTSD, effective May 8, 2007.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent prior to May 8, 2007, as the record prior to this date does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the Veteran's PTSD prior to May 8, 2007.  38 C.F.R. § 4.7.

TDIU

As noted above, the Board now turns to whether a TDIU is warranted from October 5, 2005.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R.  §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran has been awarded a 70 percent disability rating for his PTSD effective October 5, 2005, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of such date.  However, the Board must still determine whether the Veteran's service-connected PTSD resulted in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  

In this regard, the Board observes that a September 2005 private psychiatric evaluation for PTSD showed that the Veteran was totally disabled from all work based on his PTSD symptoms.  The examiner indicated that the Veteran had major impairment in several areas, social and vocational and assigned a GAF score of 45-50.  The Veteran was afforded a VA examination in December 2005 to evaluate his PTSD.  The examiner observed that the Veteran had not been employed since last seen in 2003.  The Veteran continued to report that his anxiety and mood functioning interfered with his ability to work.  The examiner indicated that the Veteran appeared to be demonstrating symptoms consistent with severe PTSD.  A GAF score of 45 was given.  Although the examiner did not offer a clear opinion on whether the Veteran was unemployable due to his PTSD, he clearly indicated that the Veteran's PTSD caused severe functional impairment.  At the subsequent May 2008 VA examination, the examiner found that the Veteran was completely unable to perform work due to his PTSD.  

Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected PTSD from the date of the Veteran's claim and that entitlement to TDIU is warranted, effective October 5, 2005.  38 U.S.C.A.  § 5107(b).  In reaching this decision, the Board has considered whether it was factually ascertainable that the Veteran was unemployable due to his service-connected disability of PTSD within one year prior to October 5, 2005.  In this regard, while the Veteran did not meet the schedular criteria for a TDIU prior to such date, such may still be awarded on an extra-schedular basis.  However, while the September 2005 private evaluation indicated that the Veteran was totally disabled from all work based on his PTSD symptoms with major impairment in several areas, to include vocational, such evaluation was conclusory in nature and did not adequately address the basis for such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, while the December 2005 VA examiner noted that the Veteran had been employed since he was last seen in 2003, he did not offer a clear opinion on whether the Veteran was unemployable due to his PTSD.  Finally, while the May 2008 VA examiner clearly found that the Veteran was completely unable to perform work due to his PTSD, he did not specify the date such rendered him unemployable.  Therefore, the Board finds that it is not factually ascertainable that the Veteran was unemployable due to his service-connected disability of PTSD within one year prior to October 5, 2005.

Lastly, the Board observes that the Court has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  However, in the instant case, the Veteran is only service- connected for his PTSD, which is the primary cause for his unemployability.  Thus, as the Veteran's service-connected PTSD, which has been rated as 100 percent disabling, effective May 8, 2007, is the only service-connected disability, entitlement to a TDIU is rendered moot effective May 8, 2007.  


ORDER

An effective date of May 8, 2007, but no earlier, for the award of a 100 percent disability rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

An effective date of October 5, 2005, but no earlier, for the award of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


